 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6    HAILI S.,

 7                                 Plaintiff,             CASE NO. C19-5030-MJP

 8           v.
                                                          ORDER OF REMAND
 9    ANDREW M. SAUL,
      Commissioner of Social Security,
10
                                   Defendant.
11

12          The Court has reviewed the entire record, including the Administrative Record, the

13   memoranda of the parties, and the Report and Recommendation of United States Magistrate Judge

14   Mary Alice Theiler. It is therefore ORDERED:

15          (1)    The Court adopts the Report and Recommendation;

16          (2)    The Court REMANDS this matter for further administrative proceedings; and

17          (3)    The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.

18          DATED this 9th day of September, 2019.

19



                                                         A
20

21
                                                         Marsha J. Pechman
22                                                       United States District Judge

23

     ORDER OF REMAND
     PAGE - 1
